UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-760



In Re: ELDON LOWELL YOCUM,

                                                           Petitioner.



              On Petition for Writ of Habeas Corpus.


Submitted:   January 15, 1998              Decided:   January 26, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eldon Lowell Yocum, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eldon Lowell Yocum, a federal prisoner, has filed in this

court an original petition for habeas corpus relief and a motion to

institute criminal proceedings against numerous individuals. See 28
U.S.C. § 2255 (1994). This court's jurisdiction over original ac-

tions for habeas corpus relief is significantly circumscribed. See

28 U.S.C. § 2242 (1994). As a result, we must dismiss this action.

     Yocum's application is fatally flawed on several fronts. The

application is not verified and fails to identify with any speci-

ficity the conviction and sentence of which Yocum challenges the
validity. * A significant portion of the relief Yocum appears to be
seeking is the production of documents from various courts around

the country and is more appropriately sought in another forum.

Moreover, this court may only entertain such an application where
the document states the reason for failing to file the application

in the district court of the district in which he is in custody.

See id. Yocum baldly asserts that the district court is biased.

This assertion, without more, is not a sufficient reason for
failing to pursue this application in the most appropriate forum.

Because of the numerous deficiencies in Yocum's application, we

dismiss this attempt at habeas corpus relief.




     *
       Although this court has, on occasion, transferred similar
actions to the appropriate district court, the obtuse nature of
Yocum's application prevents any degree of certainty regarding
which court that might be.

                                2
     Yocum's motion to "Charge Extortion" is denied because this

court does not institute criminal prosecutions. In light of our

dismissal of Yocum's petition, we deny both motions for release. We

deny the motions to file a civil complaint in this court and to

proceed in forma pauperis. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the Court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3